Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group or a species of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 2-3, 9, 11, 13, 17 drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of a wedge shaped tip, a rectangular separating surface less than 60mm and a length of the separating surface between 25-35mm, as set forth in the claims.
Group II, Claims 4 and 14, drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of being coated with Teflon, as set forth in the claims. (Please note that the name “Teflon” is a trademark, which should not be in the claim. See MPEP 2173.05 (u)).
Group III, Claims 5 and 15, drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of being cooled by means of a cooling air flow, as set forth in the claims. 
Group IV, Claims 6 and 16, drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of being excited with an  ultrasonic frequency less than 38 KHz or between 34-36 KHz, as set forth in the claims. 
Group V, Claims 7-8, drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of being connected with a converter, as set forth in the claims.
Group VI, Claims 10, 18, drawn to a method of cutting a rubber web including a sonotrode having the special technical feature of a cutting speed between 1.5 and 4mm/s or 2.5mm/s, as set forth in the claims.
Claim 1 is deemed to have no special technical feature. Claim 12 will be examined with any elected group above. These above groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. If claim 1 is later determined to be allowable, claims properly dependent therefrom will be rejoined. 
Restriction between dependent claims is proper because a combination of Shigeki (JPH 04315595A and Patent Translation)  and or Vieira (US 2015/0007704) teaches the subject matter of at least claim 1 below.  According to MPEP Appendix Al, Annex B, Section (C) (ii), Unity of Invention,  if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful considered.  Since there is no inventive link established by the independent claim a restriction between the special technical features of the dependent claims is proper.  Applicant is required to elect one of the above Groups. 
Regarding claim 1, Shigeki teaches a method of cutting a rubber web by means of ultrasound (Patent Translation, Page 1, Para. 1 recites “a rubber”), the method comprising steps of:
contacting the rubber web with a sonotrode (a cutting 2, Figure 1 and Patent Translation, Page 1, Para. 9 recites “when cutting an object such as a rubber extruded product, even if the blade portion of the cutting blade approaches the blade cradle and comes into contact with the surface of the object, the surface of the object is cut”), and 
moving the rubber web (Figure 1, the workpiece is moved and poisoned on a receiving base 11) and the sonotrode relative to each other while the sonotrode is excited in an ultrasonic vibration (Patent Translation, Page 3, Para. 7 recites “a high frequency voltage is applied from the ultrasonic oscillator 15 to the ultrasonic oscillator 14 of the cutting blade 12”. 
Vieira teaches a sonotrode or an ultrasonic steel tire cutting horn (20, Figures 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the sonotrode of Shigeki to be made of steel, as taught by Vieira, in order to provide a strength and reliability of the sonotrode (blade).  
Since Claim 1 is deemed to have no special technical feature, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement. (See MPEP 812.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT CHIEU Q DO/           Examiner, Art Unit 3724       5/24/2021